Case: 20-30420     Document: 00516291389         Page: 1   Date Filed: 04/22/2022




           United States Court of Appeals
                for the Fifth Circuit                               United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                  No. 20-30420                         April 22, 2022
                                                                      Lyle W. Cayce
                                                                           Clerk
   United States of America,

                                                           Plaintiff—Appellee,

                                      versus

   Sheldon W. Hanner,

                                                        Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 1:16-CV-1063


   Before Southwick, Haynes, and Higginson, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:
         Sheldon Hanner, federal prisoner # 13875-035, appeals the district
   court’s order denying his second 28 U.S.C. § 2255 motion. In 2008, Hanner,
   who had previously been convicted of aggravated burglary, manslaughter,
   and second degree battery, was convicted of being a felon in possession of a
   firearm and sentenced to 300 months imprisonment under the Armed Career
   Criminal Act (ACCA), which mandates a 15-year minimum prison sentence
   for certain persons with three previous “violent felony” convictions. See 18
   U.S.C. § 924(e). After Hanner’s sentence was upheld both on direct appeal
   and in an initial § 2255 proceeding, Hanner moved this court for
Case: 20-30420     Document: 00516291389          Page: 2    Date Filed: 04/22/2022




                                   No. 20-30420


   authorization to file a second § 2255 motion, arguing that given the Supreme
   Court’s decision in Johnson v. United States, 576 U.S. 591 (2015), his
   aggravated burglary conviction does not qualify as a “violent felony” for
   purposes of ACCA. We granted the motion, expressly mentioning only
   Hanner’s aggravated burglary and second degree battery convictions in our
   order. However, after the proceeding was transferred to the district court,
   Hanner argued for the first time that Johnson also applies to his manslaughter
   conviction, and his appeal raises this issue exclusively. Because Hanner
   neither asked for nor received authorization to raise this issue in his second
   § 2255 motion, we VACATE the district court’s order in part and
   DISMISS Hanner’s motion to the extent that it raises this issue. The
   district court’s order is otherwise AFFIRMED.
                                         I.
          In 2008, a jury convicted Sheldon W. Hanner of being a felon in
   possession of firearms and ammunition, in violation of 18 U.S.C. § 922(g)(1).
   Pursuant to the Armed Career Criminal Act, which mandates a 15-year
   minimum sentence for § 922(g) defendants who have, inter alia, three
   previous “violent felony” convictions, see 18 U.S.C. § 924(e), the
   presentence report (PSR) assessed Hanner a total offense level of 34 and a
   statutory sentencing range of 15 years to life imprisonment. The PSR cited a
   1978 Louisiana aggravated burglary conviction, a 1984 Louisiana
   manslaughter conviction, and 1995 Louisiana second degree battery
   conviction as predicates for the ACCA enhancement.
          Hanner objected to the PSR’s use of his manslaughter conviction as
   an ACCA predicate. The sentencing court overruled his objection, though
   without specifying which of § 924(e)(2)(B)’s three clauses it was relying on
   to conclude that Hanner’s manslaughter conviction qualifies as a “violent




                                         2
Case: 20-30420         Document: 00516291389               Page: 3      Date Filed: 04/22/2022




                                          No. 20-30420


   felony” for purposes of the statute.1 Hanner was then sentenced to 300
   months imprisonment and five years of supervised release.
           We affirmed Hanner’s conviction on direct appeal. United States v.
   Hanner, 354 F. App’x 7, 9 (5th Cir. 2009). Hanner did not challenge his
   sentence in that appeal. See id. at 8-9. However, he subsequently filed a 28
   U.S.C. § 2255 motion arguing that his appellate counsel rendered ineffective
   assistance for failing to pursue the claim that his conviction for manslaughter
   was not a “violent felony.” The district court denied the motion, and we
   affirmed, concluding that Hanner’s manslaughter conviction qualifies as a
   “violent felony” under § 924(e)(2)(B)’s “elements clause” and therefore
   that Hanner’s appellate counsel did not render ineffective assistance. United
   States v. Hanner, 549 F. App’x 289, 291-93 (5th Cir. 2013).
           After the denial of Hanner’s initial § 2255 motion, the Supreme Court
   held in Johnson v. United States that § 924(e)(2)(B)’s “residual clause” is
   unconstitutionally vague. 576 U.S. 591, 593-97 (2015) (quoting 18 U.S.C.
   § 924(e)(2)(B)(ii)). Hanner subsequently moved this court for authorization
   to file a successive § 2255 motion,2 arguing that, in light of Johnson, his prior
   conviction for aggravated burglary no longer qualifies as an ACCA predicate.



           1
              Section 924(e)(2)(B) defines the term “violent felony” as “any crime punishable
   by imprisonment for a term exceeding one year” that “(i) has as an element the use,
   attempted use, or threatened use of physical force against the person of another; or (ii) is
   burglary, arson, or extortion, involves use of explosives, or otherwise involves conduct that
   presents a serious potential risk of physical injury to another.” 18 U.S.C. § 924(e)(2)(B)
   (emphasis added). The first clause is known as the “elements clause”; the beginning of
   (ii) is known as the “enumerated offenses clause”; and the italicized portion of (ii) is known
   as the “residual clause.” United States v. Taylor, 873 F.3d 476, 477 n.1 (5th Cir. 2017).
           2
              See 28 U.S.C. § 2255(h) (“A second or successive motion must be certified as
   provided in section 2244 by a panel of the appropriate court of appeals.”); see also Reyes-
   Requena v. United States, 243 F.3d 893, 897-99 (5th Cir. 2001) (describing requirements for
   certification).




                                                 3
Case: 20-30420      Document: 00516291389           Page: 4   Date Filed: 04/22/2022




                                     No. 20-30420


   We issued an unpublished order tentatively granting the motion, explaining
   as follows:
          In this case, an ACCA enhancement was applied, in part, based
          on Hanner’s Louisiana convictions for aggravated burglary and
          second degree battery. We cannot determine from the available
          record whether the district court’s enhancement of Hanner’s
          sentence under § 924(e) implicates the ACCA’s residual
          clause. Therefore, Hanner has made a sufficient showing of
          possible merit to warrant a fuller exploration by the district
          court. Accordingly, IT IS ORDERED that the motion for
          authorization is GRANTED. Our grant of authorization is
          tentative in that the district court must dismiss the § 2255
          motion without reaching the merits if it determines that
          Hanner has failed to make the showing required to file such a
          motion.
   In re Hanner, No. 16-30589 (5th Cir. July 15, 2016) (internal quotation marks
   and citations omitted). We then directed the Clerk to transfer the motion and
   related pleadings to the district court. Id.
          In the district court, Hanner argued that all three of his prior
   convictions—his manslaughter conviction as well as his aggravated burglary
   and second degree battery convictions—do not qualify as ACCA predicates
   in light of Johnson. The district court initially concluded that Hanner had
   made the requisite showing to reach the merits of his § 2255 motion.
   However, after the Government filed a motion to reconsider, the court
   vacated its earlier order and issued a new order denying Hanner’s motion.
   The district court explained that “there has never been any question
   regarding the applicability under the ACCA of [Hanner’s] prior offenses for
   aggravated burglary and second degree battery. Hanner’s defense admitted
   as much. The only remaining issue at the time of sentencing was whether the
   third conviction, for manslaughter, qualified as a ‘violent felony.’” However,
   because the Fifth Circuit had “determined that the manslaughter conviction




                                           4
Case: 20-30420         Document: 00516291389               Page: 5       Date Filed: 04/22/2022




                                           No. 20-30420


   was indeed a crime of violence” on Hanner’s initial § 2255 appeal, the
   district court concluded that “the issue of whether the manslaughter charge
   qualified [as a ‘violent felony’] has been foreclosed” and that “any inquiry
   into whether [the sentencing] court thought, or not, about whether this
   offense was under the ‘residual clause’ is moot.” Alternatively, the district
   court determined that even if it the issue were not foreclosed, “Hanner has
   not met the burden of proof necessary to allow for any change in the sentence
   previously imposed,” reasoning that “if it is unclear from the record whether
   [the sentencing court] relied on the residual clause, Hanner—who bears the
   burden of proof—loses.”
           Hanner filed a notice of appeal and moved for a certificate of
   appealability (COA).3 The district court granted Hanner a COA on the
   following two issues:
           (1) Whether the district court reviewing a prisoner’s petition
           seeking the district court’s authorization to file a successive
           § 2255 motion raising a Johnson claim can consider legal and
           factual developments in the case that occurred after the
           original sentencing hearing?
           (2) Whether, considering ‘the sentencing record for direct
           evidence of a sentence,’ United States v. Wiese, 896 F.3d 720,
           725 ([5th Cir.] 2018), the district court more likely than not
           sentenced Hanner under the residual clause of the ACCA?
   Then, after the parties had filed their initial briefs in this court, we requested
   that they file supplemental briefs addressing whether the district court lacked


           3
              “[I]n a 28 U.S.C. § 2255 proceeding, the applicant cannot take an appeal unless
   a circuit justice or a circuit or district judge issues a certificate of appealability under 28
   U.S.C. § 2253(c).” Fed. R. App. P. 22(b)(1). See also 28 U.S.C. § 2253(c)(2)-(3)
   (providing that a COA may issue “only if the applicant has made a substantial showing of
   the denial of a constitutional right” and that a COA “shall indicate which specific issue or
   issues satisfy” this requirement).




                                                 5
Case: 20-30420      Document: 00516291389            Page: 6    Date Filed: 04/22/2022




                                    No. 20-30420


   jurisdiction over Hanner’s claim regarding his manslaughter conviction,
   given that the order granting Hanner permission to file a successive § 2255
   motion expressly mentioned only Hanner’s aggravated burglary and second-
   degree battery convictions.
                                         II.
          On appeal, Hanner argues that the sentencing court likely relied on
   § 924(e)(2)(B)’s residual clause when determining that his 1984
   manslaughter conviction qualifies as a “violent felony” for purposes of
   ACCA, in violation of Johnson, and that the district court erred by
   considering factual and legal developments that had occurred after the
   original sentencing hearing when denying his § 2255 motion. The district
   court concluded that this issue of whether Hanner was sentenced under the
   residual clause was foreclosed by our decision in Hanner’s initial § 2255
   appeal, see Hanner, 549 F. App’x at 291-93 (determining that Hanner’s
   manslaughter    conviction    qualifies      as   a   “violent   felony”   under
   § 924(e)(2)(B)’s elements clause), and, alternatively, that Hanner had not
   met his burden of proof on this issue.
          As a threshold matter, we must determine whether the district court
   had jurisdiction to consider the arguments that Hanner raised regarding his
   manslaughter conviction. “We must always be sure of our appellate
   jurisdiction and, if there is doubt, we must address it, sua sponte if
   necessary.” Castaneda v. Falcon, 166 F.3d 799, 801 (5th Cir. 1999). “If the
   district court lacked jurisdiction, our jurisdiction extends not to the merits
   but merely for the purpose of correcting the error of the lower court in
   entertaining the suit.” United States v. Key, 205 F.3d 773, 774 (5th Cir. 2000)
   (cleaned up).
          A strict set of jurisdictional rules governs proceedings involving
   successive § 2255 motions. As we have previously explained, “[t]here are




                                            6
Case: 20-30420      Document: 00516291389           Page: 7    Date Filed: 04/22/2022




                                     No. 20-30420


   two requirements, or ‘gates,’ which a prisoner making a second or successive
   habeas motion must pass to have it heard on the merits.” United States v.
   Wiese, 896 F.3d 720, 723 (5th Cir. 2018). At the first gate,
          we must grant the prisoner permission to file a second or
          successive motion, which requires the prisoner to make a
          “prima facie showing” that the motion relies on a new claim
          resulting from either (1) “a new rule of constitutional law,
          made retroactive to cases on collateral review by the Supreme
          Court, that was previously unavailable,” or (2) newly
          discovered, clear and convincing evidence that but for the error
          no reasonable fact finder would have found the defendant
          guilty.
   Id. (citing 28 U.S.C. §§ 2244(b)(2), (3)(A), (3)(C), 2255(h)). At the second
   gate, “the prisoner must actually prove at the district court level that the
   relief he seeks relies either on a new, retroactive rule of constitutional law or
   on new evidence. If the motion does not, the district court must dismiss
   without reaching the merits.” Id. (citing 28 U.S.C. § 2244(b)(2), (4)).
          By considering Hanner’s claim that his manslaughter conviction did
   not count as an ACCA predicate after Johnson, the district court tacitly
   assumed that Hanner had already passed through the first jurisdictional gate
   with respect to that issue. However, when Hanner moved this court for
   authorization to file a second § 2255 motion, he argued only that his
   aggravated burglary conviction no longer qualifies as an ACCA predicate, and
   when we granted his motion, we specified only his aggravated burglary and
   second degree battery claims. Thus, Hanner neither sought nor obtained
   permission to file a successive § 2255 motion raising the claim that his
   manslaughter conviction no longer qualifies as an ACCA predicate.
   Accordingly, the district court lacked jurisdiction to consider the issue. See
   28 U.S.C. §§ 2244(b)(3), 2255(h) (requiring a prisoner to seek authorization
   from the court of appeals before the district court can consider a second or




                                          7
Case: 20-30420      Document: 00516291389          Page: 8   Date Filed: 04/22/2022




                                    No. 20-30420


   successive § 2255 motion); Wiese, 896 F.3d at 723 (explaining that the
   requirements of §§ 2244(b) and 2255(h) are jurisdictional); United States v.
   Winterroth, 759 F. App’x 299, 303 (5th Cir. 2019) (unpublished) (concluding
   that a prisoner’s “challenge to his robbery conviction is not properly before
   us” because, among other reasons, the prisoner “never sought or obtained
   permission to file a successive habeas petition on the grounds that his robbery
   conviction was improperly treated as an ACCA predicate conviction” (citing
   28 U.S.C. §§ 2244(b)(3), 2255(h))).
          We have jurisdiction to correct the district court’s error in exceeding
   its own jurisdiction. See Key, 205 F.3d at 774. Therefore, we VACATE the
   district court’s order denying Hanner’s § 2255 motion to the extent that the
   order discusses whether Hanner’s manslaughter conviction qualifies as an
   ACCA predicate and DISMISS Hanner’s motion to the extent that it raises
   that issue. See Wiese, 896 F.3d at 721-22 (vacating the district court’s
   judgment and dismissing a second § 2255 motion because the movant “had
   not established a jurisdictional predicate for his successive habeas motion”);
   United States v. McDaniels, 907 F.3d 366, 369-70 (5th Cir. 2018) (“The
   district court was without jurisdiction to hear McDaniels’s substantive
   claims under the Fifth and Sixth Amendments. Because they attack the
   district court’s previous ruling on the merits, they constitute a successive
   habeas application. Hence, we dismiss the appeal as to those issues.”
   (footnote omitted)).
                                         III.
          Hanner did pass through the first jurisdictional gate with respect to
   his claims that his aggravated burglary and second degree battery convictions
   no longer qualify as ACCA predicates. See In re Hanner, No. 16-30589 (5th
   Cir. July 15, 2016). However, he conceded in the district court that he had
   not passed through the second jurisdictional gate with respect to those




                                          8
Case: 20-30420        Document: 00516291389              Page: 9      Date Filed: 04/22/2022




                                         No. 20-30420


   convictions, and he does not argue otherwise on appeal.4 Accordingly, the
   district court’s order is AFFIRMED to the extent that it denied his § 2255
   motion with respect to those convictions.
                                              IV.
           In his supplemental brief, Hanner concedes that neither the district
   court nor this court have jurisdiction to consider whether, in light of Johnson,
   the sentencing court improperly treated his manslaughter conviction as an
   ACCA predicate. However, Hanner asks the court to consider whether his
   manslaughter conviction qualifies as an ACCA predicate under the Supreme
   Court’s decision in Borden v. United States, which held that, for purposes of
   § 924(e)(2)(B)’s elements clause, a criminal offense does not “count as a
   ‘violent felony’ if it requires only a mens rea of recklessness.” 141 S. Ct. 1817,
   1821-22 (2021).
           Though Hanner cites no authority that would allow the court to grant
   him this relief, we can construe Hanner’s supplemental brief as a request to
   authorize the filing of a successive § 2255 motion. See Kutzner v. Cockrell, 303
   F.3d 333, 335, 339 (5th Cir. 2002) (considering an appeal from an
   unauthorized successive § 2255 motion to be a request for authorization to
   file a successive § 2255 motion, and denying the request because it did not
   “meet the successive petition requirements of” § 2244(b)). As explained
   above, we will only grant such a motion if the prisoner makes




           4
            Hanner does argue that the district court’s allegedly erroneous conclusion that
   he had not passed through the second jurisdictional gate with respect to his manslaughter
   claim “is not harmless” because “neither his aggravated burglary nor his manslaughter
   conviction would qualify as ACCA priors at the merits stage.” However, because we
   conclude that Hanner never passed through the first jurisdictional gate with respect to his
   manslaughter claim, we do not have jurisdiction to consider this argument.




                                               9
Case: 20-30420        Document: 00516291389               Page: 10        Date Filed: 04/22/2022




                                           No. 20-30420


           a “prima facie showing” that the motion relies on a new claim
           resulting from either (1) “a new rule of constitutional law,
           made retroactive to cases on collateral review by the Supreme
           Court, that was previously unavailable,” or (2) newly
           discovered, clear and convincing evidence that but for the error
           no reasonable fact finder would have found the defendant
           guilty.
   Wiese, 896 F.3d at 723 (citing 28 U.S.C. §§ 2244(b)(2), (3)(A), (3)(C),
   2255(h)). However, Hanner does not point the court to any newly discovered
   evidence, and Borden “did not announce a new rule of constitutional law but
   instead addressed a question of statutory construction.” In re Rodriguez, 18
   F.4th 841 (5th Cir. 2021). Hanner’s request thus does not meet the
   requirements for authorization of a successive § 2255 motion. Accordingly,
   it is DENIED.5
                                                 V.
           For the foregoing reasons, we VACATE the district court’s order
   denying Hanner’s § 2255 motion to the extent that the order discusses
   whether Hanner’s manslaughter conviction qualifies as an ACCA predicate
   and DISMISS Hanner’s motion to the extent that it raises that issue. The


           5
              Additionally, to the extent that Hanner’s initial brief should be considered a
   request to authorize the filing of a successive § 2255 motion on the issue of whether, in light
   of Johnson, Hanner’s manslaughter conviction qualifies as an ACCA predicate, we deny
   the request as untimely. A § 2255 motion that relies on a new rule of constitutional law
   must be filed within one year of “the date on which the right asserted was initially
   recognized by the Supreme Court.” 28 U.S.C. § 2255(f)(3). While Johnson was decided in
   June 2015 and made retroactive in cases on collateral review in April 2016, see Welch v.
   United States, 578 U.S. 120 (2016), Hanner first raised the argument that Johnson applied
   to his manslaughter conviction in an August 2018 district court filing. See Winterroth, 759
   F. App’x at 303 (“To the extent Winterroth’s appeal should be treated as a request to
   authorize a successive habeas petition, we deny it. He first made his robbery argument well
   after the one-year deadline to raise Johnson as a new rule of constitutional law.” (citations
   omitted)).




                                                 10
Case: 20-30420     Document: 00516291389          Page: 11   Date Filed: 04/22/2022




                                   No. 20-30420


   district court’s order is otherwise AFFIRMED. Construing Hanner’s briefs
   as motions to authorize the filing of successive § 2255 motions, those motions
   are DENIED.




                                         11